UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7601



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JIMMY EARL CONARD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CR-91-52, CA-96-305-1-MU)


Submitted:   January 18, 2001             Decided:   January 26, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jimmy Earl Conard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy Earl Conard pled guilty to bank robbery in 1992 and re-

ceived a 198-month sentence.   He filed a notice of appeal on Novem-

ber 6, 2000, seeking review of his sentence pursuant to 18 U.S.C.

§ 3742 (1994).    However, this statute governs direct criminal ap-

peals and is unavailable to Conard, who failed to file a timely

direct appeal. Criminal defendants have ten days from the entry of

the judgment or order at issue to file a notice of appeal.   Fed. R.

App. P. 4(b).    The appeal periods established by Rule 4 are manda-

tory and jurisdictional.    Browder v. Director, Dep’t of Corr., 434

U.S. 257, 264 (1978).   Because Conard filed his notice of appeal on

November 6, 2000, approximately eight years outside the appeal

period, we lack jurisdiction to consider the merits of the appeal.

     To the extent that Conard seeks to appeal the district court’s

denial of his 28 U.S.C.A. § 2255 (West Supp. 2000) motion by order

entered July 30, 1998, we deny a certificate of appealability and

dismiss the appeal for lack of jurisdiction because Conard’s notice

of appeal is also untimely as to that order.   Parties are accorded

sixty days after entry of the district court’s final judgment or

order to note an appeal, see Fed. R. App. P. 4(a)(1), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).

Furthermore, this Court has previously reviewed that order on ap-

peal, and affirmed on the reasoning of the district court.   United


                                  2
States v. Conard, No. 98-7323, 1999 WL 5289 (4th Cir. Jan. 7, 1999)

(unpublished).

     We dismiss this appeal for lack of jurisdiction.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3